DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 2 in the reply filed on 7/25/2022 is acknowledged.
Claim 1-11, 22 and 24  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group 1, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/25/2022.
Status of Claims
Claims 12-21, and 23 are pending and currently under consideration for patentability.    
Claims 1-11, 22 and 24 are withdrawn in restriction as dependent on Claim 1. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP19153049.2 , filed on 01/22/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/21/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 5360330) in view of Forsberg (US 2006/0142733 A1).
Regarding Claim 12, Jensen teaches a urinary catheter (urethral catheter, 250) (figure 12a and 12b) comprising a tubular shaft (hollow tubing, 252) extending between an insertable end and a discharge end, the discharge end being thermoformed (Col. 12, line 55- Col. 13, line 23) to form a closed end (254). 
However, Jensen fails to teach a tip fixedly connected to said closed end of the tubular shaft. Forsberg discloses (see Fig. 3-5) injection molding of a catheter tip (40) on a previously thermoformed (paragraph 0029) catheter end (22).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the catheter of Jensen to include tip fixedly connected to said closed end of the tubular shaft similar to that disclosed by Forsberg so that the user may attach a softer catheter tip to the catheter that it is easy to insert through an urethra (as motivated by Nyman paragraph 0019).

Claims 13-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 5360330) in view of Forsberg (US PGPUB 2006/0142733 A1), as applied to claim 12 above, and further view of Nyman (US PGPUB 2016/0184551 A1).
Regarding Claim 13, Jenson in view of Forsberg teaches the urinary catheter of claim 12. However Jenson and Forsberg fail to explicitly teach wherein the hardness of the tip is equal to or lower than 60 micro Shore A.  Nyman teaches a urinary catheter (catheter, 1) (figure 1) (abstract) wherein the hardness of the tip is equal to or lower than 60 micro Shore A (paragraph 0019).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the catheter tip of Jenson in view of Forsberg to include a hardness equal to or lower than 60 micro Shore A similar to that disclosed by Nyman so that it is easy to insert through an urethra (as motivated by Nyman paragraph 0019).
Regarding Claim 14, Jenson in view of Forsberg teaches the urinary catheter of claim 12. However Jenson and Forsberg fails to explicitly teach wherein the hardness of the tip is equal to or lower than 50 micro Shore A.  Nyman teaches wherein the hardness of the tip is equal to or lower than 50 micro Shore A (paragraph 0025). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the catheter tip of Jenson in view of Forsberg to include a hardness equal to or lower than 60 micro Shore A similar to that disclosed by Nyman so that it is easy to insert through an urethra (as motivated by Nyman paragraph 0019).
Regarding Claim 15, Jenson in view of Forsberg teaches the urinary catheter of claim 12. However Jenson and Forsberg fails to explicitly teach wherein the tip has a lower micro Shore A hardness than the tubular shaft.  Nyman teaches wherein the tip has a lower micro Shore A hardness than the tubular shaft (paragraph 0025). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the catheter tip of Jenson in view of Forsberg to include a hardness equal to or lower than 60 micro Shore A similar to that disclosed by Nyman so that it is easy to insert through an urethra (as motivated by Nyman paragraph 0019).
Regarding Claim 16, Jenson in view of Forsberg teaches the urinary catheter of claim 15. However Jenson and Forsberg fails to explicitly teach wherein the micro Shore A hardness is at least 10% lower.  Nyman teaches wherein the micro Shore A hardness is at least 10% lower (paragraph 0026). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the catheter tip of Jenson in view of Forsberg to include a hardness equal to or lower than 60 micro Shore A similar to that disclosed by Nyman so that it is easy to insert through an urethra (as motivated by Nyman paragraph 0019).
Regarding Claim 17, Jenson in view of Forsberg teaches the urinary catheter of claim 15. However Jenson and Forsberg fails to explicitly teach wherein the micro Shore A hardness is at least 50% lower.  Nyman teaches wherein the micro Shore A hardness is at least 50% lower (paragraph 0026). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the catheter tip of Jenson in view of Forsberg to include a hardness equal to or lower than 60 micro Shore A similar to that disclosed by Nyman so that it is easy to insert through an urethra (as motivated by Nyman paragraph 0019).
Regarding Claim 18, Jenson in view of Forsberg teaches the urinary catheter of claim 12. Jenson teaches a thermoformed end, However Jenson and Forsberg fails to explicitly teach a tapered contacting surface for the tip.  Nyman teaches a tapered contacting surfaces for the tip (paragraph 0027 and paragraph 0068) (figure 1). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the catheter tip of Jenson in view of Forsberg to include a tapered contacting surface for the tip similar to that disclosed by Nyman so that it is easy to insert through an urethra and into the bladder (as motivated by Nyman paragraph 0011).
Regarding Claim 19, Jenson in view of Forsberg teaches the urinary catheter of claim 15. However Jenson and Forsberg fail to explicitly teach wherein the tip and the tubular shaft are formed of different materials.  Nyman teaches wherein the tip and the tubular shaft are formed of different materials (paragraph 0025). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tip and the tubular shaft are formed of different materials similar to that disclosed by Nyman so that it is easy to insert through an urethra and to provide simplified handling (as motivated by Nyman paragraph 0019).
Regarding Claim 20, Jenson in view of Forsberg teaches the urinary catheter of claim 19. However Jenson and Forsberg fail to explicitly teach wherein a difference between a melting temperature of the material of the tip and a melting temperature of the material of the tubular shaft is less than 20 degrees C.  Nyman teaches it is further preferred that the materials of both the tip and the tubular shafts have melting temperatures exceeding 90 deg. C and preferably exceeding 110 deg. C., and most preferably exceeding 130 deg. C (paragraph 0031) but fails to explicitly teach that a difference between a melting temperature of the material of the tip and a melting temperature of the material of the tubular shaft is less than 20 degrees C.  It would have been obvious to one having ordinary skill in the art at prior to the effective filing date of the invention such that a difference between the melting temperature of the material of the tip and a melting temperature of the material of the tubular shaft disclosed by Jenson in view of Forsberg in view of Nyman is less than 20 degrees, since it has been held to be  within  the general  skill of  a worker in the art to select  a known material on the basis  of its suitability  for the intended use as a matter of obvious design choice.  In re  Leshin, 125 USPQ 416 so that both the tip and shaft will be influenced by thermoforming. 
Regarding Claim 21, Jenson in view of Forsberg teaches the urinary catheter of claim 20. However Jenson and Forsberg fail to explicitly teach wherein the difference is less than 10 degrees C.  Nyman teaches it is further preferred that the materials of both the tip and the tubular shafts have melting temperatures exceeding 90 deg. C., and preferably exceeding 110 deg. C., and most preferably exceeding 130 deg. C (paragraph 0031) but fails to explicitly teach that a difference between a melting temperature of the material of the tip and a melting temperature of the material of the tubular shaft is less than 10 degrees C.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention such that a difference between the melting temperature of the material of the tip and a melting temperature of the material of the tubular shaft disclosed by Jenson in view of Forsberg in view of Nyman is less than 10 degrees, since it has been held to be  within  the general  skill of  a worker in the art to select  a known material on the basis  of its suitability  for the intended use as a matter of obvious design choice.  In re  Leshin, 125 USPQ 416 so that both the tip and shaft will be influenced by thermoforming. 
Regarding Claim 23, Jenson in view of Forsberg teaches the urinary catheter of claim 20. However Jenson and Forsberg fail to explicitly teach wherein the melting temperature of the material of the tubular shaft is higher than the melting temperature of the material of the tip.  Nyman teaches it is further preferred that the materials of both the tip and the tubular shafts have melting temperatures exceeding 90 deg. C., and preferably exceeding 110 deg. C., and most preferably exceeding 130 deg. C (paragraph 0031) but fails to explicitly teach wherein the melting temperature of the material of the tubular shaft is higher than the melting temperature of the material of the tip.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify the melting temperature of the material of the tubular shaft disclosed by Jenson in view of Forsberg in view of Nyman to be higher than the melting temperature of the material of the tip, since it has been held to be  within  the general  skill of  a worker in the art to select  a known material on the basis  of its suitability  for the intended use as a matter of obvious design choice.  In re  Leshin, 125 USPQ 416 so that both the tip is susceptible to thermoforming before the shaft. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20100004631 A1, US 20090043287 A1, US 20080108978 A1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATE ELIZABETH STRACHAN/               Examiner, Art Unit 3781                                                                                                                                                                                         
/ANDREW J MENSH/               Primary Examiner, Art Unit 3781